Status of Claims
In response to applicant’s 	amendment filed 9/18/2020, claims 49-62 are pending in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 49-62 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. 

Regarding claims 49-50 and 55-57, the claimed invention is directed to the abstract concept of organizing human behavior. The claimed system comprises monitoring search queries and social media postings of a user interacting with a plurality of user’s, via a use of network interaction data stored in a database, the interaction data including metadata. The system extracts features from the data and applies labels to the features, based at least in part on the metadata, and receiving this behavior data and aggregating and analyzing the data to generate a training set for a mental state prediction model of the user to generate training data, and providing the training set to a monitoring mechanism for identifying a deviation between an identified current mental state of the user and a deviation from the baseline. The above aspects of the invention are abstract, in that they are essentially just retrieving stored behavior data, analyzing and sorting the data (i.e. extracting features, labels, etc.) and generating output data which is provided using established technology. The claim itself is directed to an abstract personal behavior method. Data regarding behavior is gathered and stored, aggregated, analyzed, and presented to a monitoring system. This could all be done just by a person perusing the recorded data, including the metadata, and performing these functions. The entire method is directed not to technology, but rather to observing a person interacting with technology, and preparing data for decisions about future behavior based upon the observed behavior. The question becomes whether or not the use of the computer network and computer system adds significantly more to the invention. Since the computer is merely used in its standard fashion, e.g. social media access, communication, etc, there is nothing in these claims related to this technology that adds significantly more to the broader abstract concept, and the claim is ineligible under 35 U.S.C. 101. 

Claims 55 is similar to claim 49, except that they expand the data recorded to include past and present data, and assign the user a classifier (i.e. classifies the user regarding predictions, etc.). These differences are both abstract, i.e. the data is simply more data to record, analyze, etc., and the classifier is simply a name for sorting and analyzing the user, the process itself which is abstract as described above with regard to claim 49. Thus, these claims is also not eligible subject matter. 

Claims 50 and 56-57 are just the continuing situations of the parent claims. 


Claims 51-52, 54, 58-62, are directed to further definitions of the abstract prediction process (behavior baselines and deviations, keywords, thresholds, updates, etc.). The entire abstract predication process could be performed in the human mind by simple visual observation and recording and mental analysis, and the use of the computer by the person being monitored does not add significantly more, as described above with regard to claim 49. 

Claim 53 is directed to a distributed computer network. This is merely the environment on which the monitored user operates, and does not add significantly more to the claimed invention, as described above with regard to claim 49. 

Arguments/Remarks
Applicant’s arguments/remarks dated 2/16/2021 have been fully considered. 

Applicant argues with respect to all claims that the claims are not directed to an abstract idea. Examiner disagrees. The method is directed to the enumerated subgrouping of organizing human activity, specifically, managing personal behavior. The system sorts human behavior data and generates further data based thereon, which is presented to a monitoring mechanism. Without the technology, it simply becomes a human monitoring method, and the technology in the claims is only present as an embodiment of the broader behavior monitoring method, since much of the claims are only about a person using the technology, and not the technology itself. A person could access the database, observe the data and metadata, and generate the training data. It is not a technology problem, but an abstract method pertaining to human behavior. The data encryption example applicant refers to is not the same fact pattern, as computer data encryption is a computer functionality and use issue, and not a broader personal behavior system.  

Applicant argues with respect to all claims that the claimed invention is integrated into a practical application, and provides improvement to a technical field. Applicant cites the core wireless case as an example, pointing out that the claims are not ineligible simply because they run on a general purpose computer. However, examiner asserts that the entire fact patter of core wireless is different, and illustrative of difficulties applicant’s case faces with eligibility. The core wireless case is directed to a user interface for a computer system, and thus, it improves the operation of the computer in general. By comparison, applicant’s claims are directed to a human behavior system, which uses existing computers. The situations are not the same. The Finjan case is similar, in that the virus technology applies to the computer in general, whereas applicant’s case is related to specifically the computer as it relates to s user behavior data compilation process. Applicant’s claims cannot improve a technical field, because the claims are not directed to technology. These arguments are not persuasive. 

Applicant argues that the claimed invention is similar to example 39 of the subject matter examples. Examiner disagrees. As explained above, applicant’s claims are 

For the above reasons, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715